Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, SEQ ID NO: 7, sodium chloride and disodium phosphate in the reply filed on 12/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 11-14 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021.

Status of the Claims
Claims 1-20 are pending in this application.
Claims 2, 11-14 and 17-20 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 1, 3-10 and 15-16 are presently under consideration as being drawn to the elected species/invention.

Claim Objections
Claim 16 is objected to because of the following informalities: Claim 16 recites “wherein the second salt is disodium monophosphate”. For consistency with claim 1, claim 16 should be rewritten to recite “wherein the second salt is disodium  phosphate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Greaves (WO 2014/023976) in view of Edmondson et al. (Journal of Dairy Science.  Vol. XXXIX, No. 2, February 1956), as evidenced by Svensson et al. (Proc Natl Acad Sci USA. 2000 Apr 11;97(8):4221-6).
With respect to claim 1, Greaves teaches a method for preparing a composition comprising milk or crude protein-containing extract thereof and oleic acid or a salt thereof, said method comprising obtaining milk or a crude protein containing extract thereof, adding a molar excess of oleic acid or a salt thereof, acidifying to a pH of less than 4, and heat treating the resultant mixture (claim 27), wherein the heat treatment is carried out at a temperature from 35-70° C. and/or for a period of time from 20 to 60 minutes (claim 28).

As evidenced by Svensson et al., EDTA was used to remove calcium in order to open up the three-dimensional structure of the protein (page 4225, right column, 5th para), and the elution was carried out using sodium chloride (i.e. the high salt described by Greaves) (page 4221, right column, 3rd para; page 4222, right column, 2nd para).
Greaves does not teach the claimed second salt (i.e. disodium phosphate or mono-potassium phosphate).
Edmondson et al. teach that adding disodium phosphate (Na2HPO4) reduced the amount of calcium in skimmilk (summary).
It would have been obvious to one of ordinary skill in the art to use disodium phosphate in the method of Greaves for the purpose of removing calcium from skimmilk in order to open up the three-dimensional structure of the protein as described by Greaves because Edmondson et al. teach that adding disodium phosphate (Na2HPO4) reduced the amount of calcium in skimmilk.
The skilled artisan would have had a reasonable expectation of success because Greaves teaches that the crude extract was obtained by defatting milk (i.e. skimmilk), and Edmondson et al. teach that adding disodium phosphate (Na2HPO4) reduced the amount of calcium in skimmilk.
With respect to claims 3-4, Greaves teaches that the mixture of alpha-lactalbumin and sodium oleate was incubated at 55°C for 10 min, and then allowed to equilibrate to room temperature for 20 min (Example 3). Furthermore, as evidenced by rd para).
With respect to claims 5-7, Greaves teaches that the composition may be dried, lyophilized or freeze-dried for storage (page 11, lines 1-2), and further teaches that HAMLET (i.e. partially unfolded -lactalbumin and oleic acid) was lyophilized after purification (page 17, lines 1-2). Greaves further teaches that the sample may be subject to a purification technique such as dialysis (which comprises filtration) (page 10, line 31). Furthermore, as evidenced by Svensson et al., the solution was applied to a G-25 gel-filtration column and then lyophilized (page 4222, left column, 4th-5th paras).
With respect to claim 8, Greaves teaches the polypeptide element is alpha-lactalbumin, beta-lactoglobulin or lysozyme (claims 2-3 and 8; page 4, lines 1-3).
With respect to claim 9, Greaves teaches the polypeptide element is a peptide of up to 50 amino acids (claim 1; abstract; page 2, line 34; page 3, lines 25-33).
With respect to claim 10, Graves teaches the peptide is SEQ ID NO: 5 (page 4, lines 19-20), which encompasses the elected species (i.e. SEQ ID NO: 7). Thus, said SEQ ID NO: 5 comprises an alpha-helical domain of the naturally occurring protein (i.e. -lactalbumin).
With respect to claims 15-16, as discussed above, it would have been obvious to use disodium phosphate in combination of sodium chloride in the method of Greaves.

Claims 1, 3-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Svensson et al. (Proc Natl Acad Sci USA. 2000 Apr 11;97(8):4221-6) in view of Edmondson et al. (Journal of Dairy Science.  Vol. XXXIX, No. 2, February 1956).
-lactalbumin to a protein inducing apoptosis, comprising dissolving -lactalbumin and oleic acid in an aqueous solvent comprising sodium chloride (page 4221, right column, 3rd para; page 4222, right column, 2nd para).
Svensson et al. further teach that the process was carried out at room temperature (page 4221, right column, 3rd para).
Svensson et al. also teach that EDTA was used to remove calcium in order to open up the three-dimensional structure of the protein (page 4225, right column, 5th para),
Svensson et al. do not teach the claimed second salt (i.e. disodium phosphate or mono-potassium phosphate).
Edmondson et al. teach that adding disodium phosphate (Na2HPO4) reduced the amount of calcium in skimmilk (summary).
It would have been obvious, with a reasonable expectation of success, to one of ordinary skill in the art to use disodium phosphate in the method of Svensson et al. to open up the three-dimensional structure of the milk protein -lactalbumin by removing calcium because Edmondson et al. teach that adding disodium phosphate (Na2HPO4) reduced the amount of calcium in skimmilk.
With respect to claims 5-7, Svensson et al. teach that the solution was applied to a G-25 gel-filtration column and then lyophilized (page 4222, left column, 4th-5th paras).
With respect to claims 15-16, as discussed above, it would have been obvious to use disodium phosphate in combination of sodium chloride in the method of Svensson et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658